In a proceeding in the Surrogate’s Court, Dutchess County, to judicially settle the intermediate account of a trustee, the appeal is from an order granting respondents’ motion to examine the appellant before trial. Order modified by striking from the first ordering paragraph thereof the words “at the Surrogate’s Court Room in the City of Poughkeepsie” and by substituting therefor the words “in the County of New York”. As so modified, order affirmed, with $10 costs and disbursements to all parties filing separate briefs, payable out of the estate. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur. Settle order on notice.